 



Exhibit 10.2
TEKELEC
2006 Officer Bonus Plan
Tekelec (“Tekelec” or the “Company”) believes that a portion of each officer’s
annual compensation should be directly related to the Company’s financial
performance. The 2006 Officer Bonus Plan (“2006 Bonus Plan”) is designed to
motivate Tekelec’s officers and to reward them for their continuing
contributions to the Company’s business if the Company achieves certain
financial results in 2006. The Company believes that the achievement of these
results is essential for the Company’s success and for the continued growth in
shareholder value. The effective date of the 2006 Bonus Plan is November 3, 2006
(the “Effective Date”).
2006 Bonus Plan
Each Eligible Officer (as defined below), by virtue of his or her continuing
employment with Tekelec, will be eligible to receive:

(i)   a bonus (“2006 2H Bonus”) based on the Company’s financial performance as
measured by the degree to which the Company attains a pre-set, Board of
Directors’ approved, operating income before bonus goal for the second half of
2006; and   (ii)   an annual bonus (“Annual Bonus”) based on the Company’
achievement of earnings per share for the year ending December 31, 2006.

The calculation of each Eligible Officer’s 2006 2H Bonus will be determined in
part based on the Company’s financial performance from continuing operations on
a consolidated basis.
The 2006 2H Bonus and Annual Bonus payable to an Eligible Officer will be
calculated as a percentage of such officer’s annual base salary of record in
effect as of December 31, 2006, except that an Eligible Officer’s actual 2006
earnings will be used to calculate his/her 2006 2H Bonus and Annual Bonus if
(i) he/she has become an Eligible Officer after the Effective Date, (ii) there
has been a change after the Effective Date in such Officer’s applicable bonus
percentage set forth in the Bonus Participation Table below, or (iii) an
Eligible Officer is on a leave of absence in excess of 30 days during the second
half of 2006. In determining an Eligible Officer’s annual base salary of record
or actual earnings, certain compensation and payments (e.g., reimbursement for
moving expenses, bonus payments received under the 2005 Bonus Plan, stock option
or other equity incentive compensation, discretionary bonuses, disability
benefits, sign-on bonuses, vacation cash outs, on call pay, and similar
payments) shall be excluded.
Eligible Officers
Set forth below are the officers who are designated as Eligible Officers for
purposes of the 2006 Bonus Plan and who, as such, shall be eligible to
participate in the 2006 Bonus Plan (all titles are positions with Tekelec unless
otherwise specified):
Eligible Officers
Chief Executive Officer & President
Executive Vice President, Global Business Group Solutions
Senior Vice President & Chief Financial Officer
Senior Vice President, Corporate Affairs & General Counsel
President & General Manager, NSG
President & General Manager, SSG
President & General Manager, CSSG
Chief Strategy & Corporate Development Officer
Senior Vice President, Global Marketing

 



--------------------------------------------------------------------------------



 



Senior Vice President, Human Resources
Senior Vice President, Operations
VP, Corporate Controller & Chief Accounting Officer
Deputy General Counsel
A person appointed as an officer of the Company after the Effective Date shall
be eligible to participate in the 2006 Bonus Plan if he/she is expressly
designated as an Eligible Officer under the 2006 Bonus Plan pursuant to a duly
adopted Board of Directors’ resolution. An Eligible Officer whose title changes
after the Effective Date shall be entitled to participate in the 2006 Bonus Plan
on the same terms and conditions as applied immediately prior to such title
change unless either (i) the terms and conditions of such Eligible Officer’s
participation in the 2006 Bonus Plan are changed pursuant to a duly adopted
Board of Directors’ resolution; or (ii) the new title is listed as an Eligible
Officer in the Eligible Officer table set forth above in which case such Officer
shall participate at the bonus participation level corresponding to such new
title.
In order to earn and be eligible to receive a 2006 2H Bonus or an Annual Bonus,
an Eligible Officer must be employed by Tekelec or one of its subsidiaries as an
Eligible Officer on the date on which such bonuses are paid, unless such
requirement is waived in writing by the Company’s Chief Executive Officer in the
case of an Eligible Officer other than the Chief Executive Officer, or by a duly
adopted resolution of the Board of Directors in the case of any Eligible
Officer, including the Chief Executive Officer. An Eligible Officer who is on an
approved leave of absence from the Company during the second half of 2006 will,
for purposes of determining eligibility under the 2006 Bonus Plan, be treated as
being employed by the Company during such leave of absence.
2006 2H Bonus
The Company’s consolidated operating income from continuing operations before
2006 2H Bonus, Annual Bonus and 2006 employee bonuses (as adjusted to exclude
the effects of equity incentive compensation expenses, restructuring charges,
impairment charges, acquisition-related amortization and other M&A-related
charges or income, and similar charges or income) for the second half of 2006
(“Adjusted Operating Income before Bonus”) will be the financial measure for
calculating 2006 2H Bonuses. If any of the Company’s existing business units
becomes a discontinued operation prior to January 1, 2007, then the Adjusted
Operating Income before Bonus amounts may be amended by the Board of Directors
in its sole discretion.
The amount of an Eligible Officer’s 2006 2H Bonus will be calculated by
multiplying (i) the product of such Eligible Officer’s annual base salary of
record on December 31, 2006 (or 2006 actual earnings, if applicable) and the
applicable 2006 2H Bonus Percentage listed opposite such Officer’s title in the
Bonus Participation Table below by (ii) the applicable Bonus Factor (as
determined in accordance with the 2006 2H Bonus matrix set forth in Schedule A
attached hereto). Stated mathematically, the amount of the 2006 2H Bonus payable
to an Eligible Officer equals ((AxB)xC), where A = an Eligible Officer’s annual
base salary of record (or 2006 actual earnings, if applicable); B = the
applicable Bonus Percentage for such Eligible Officer; and C = the applicable
Bonus Factor.
The amount of the Company’s Adjusted Operating Income before Bonus for the
second half of 2006 will determine the applicable Bonus Factor. The Board of
Directors has supplementally approved levels of Adjusted Operating Income before
Bonus for purposes of Schedule A. As indicated on Schedule A, minimum Adjusted
Operating Income before Bonus will result in a Bonus Factor of 10%, while
greater amounts of Adjusted Operating Income before Bonus will result in higher
Bonus Factors as set forth in Schedule A. There will be a linear increase in the
percentage amount of the Bonus Factor if the amount of Adjusted Operating Income
before Bonus falls between any two amounts. If Adjusted Operating Income before
Bonus exceeds the maximum amount on Schedule A for the second half of 2006, the
Bonus Factor will be calculated in accordance with the formula set forth in
Schedule A.

 



--------------------------------------------------------------------------------



 



Except as otherwise provided herein, the 2006 2H Bonus will be payable in one
lump sum (subject to applicable withholding taxes and other applicable
deductions) within 30 days after the Company’s consolidated financial results
for 2006 are publicly announced. An Eligible Officer who is on an approved leave
of absence from the Company on the date on which 2006 2H Bonuses are paid by the
Company and thereafter returns to active status as an Eligible Officer upon the
end of such leave of absence, will be paid the 2006 2H Bonus to which he/she is
otherwise entitled within 30 days following his/her return to active status as
an Eligible Officer. An Eligible Officer who is on an approved leave of absence
from the Company on the date on which the 2006 2H Bonuses are paid by the
Company and thereafter fails to return to active status as an Eligible Officer
upon the end of such leave of absence, will not be eligible to receive a 2006 2H
Bonus.
Annual Bonuses
The Company’s earnings per share for the year ending December 31, 2006 will be
the financial measure for the Annual Bonus and will be calculated based on the
Company’s Adjusted Operating Income before Bonus as defined above. If any of the
Company’s existing business units becomes a discontinued operation prior to
January 1, 2007, then the earnings per share amounts set forth in Schedule A may
be amended by the Board of Directors in its sole discretion.
The amount payable as an Annual Bonus to an Eligible Officer will be calculated
by multiplying (i) the product of such Officer’s annual base salary of record as
of December 31, 2006 (or 2006 actual earnings, if applicable), and the
applicable Annual Bonus Percentage listed opposite such Officer’s title in the
Bonus Participation Table below by (ii) the applicable EPS factor set forth on
Schedule A.
Except as otherwise provided herein, the Annual Bonus will be payable in one
lump sum (subject to applicable withholding taxes and other applicable
deductions) within 30 days following the date on which the Company’s
consolidated financial results are publicly announced. An Eligible Officer who
is on an approved leave of absence from the Company on the date on which Annual
Bonuses are paid by the Company and thereafter returns to active status as an
Eligible Officer upon the end of such leave of absence, will be paid an Annual
Bonus to which he/she is otherwise entitled within 30 days following his/her
return to active status as an Eligible Officer. An Eligible Officer who is on an
approved leave of absence from the Company on the date on which Annual Bonuses
are paid by the Company and thereafter fails to return to active status as an
Eligible Officer upon the end of such leave of absence, will not be eligible to
receive an Annual Bonus.
Bonus Participation Levels
For purposes of determining an Eligible Officer’s 2006 2H Bonus or Annual Bonus
under the 2006 Bonus Plan, the 2006 2H Bonus Percentages and the Annual Bonus
Percentages for the Eligible Officers shall be as follows:
Bonus Participation Table

                      2006   Annual     2H Bonus   Bonus Title   Percentage  
Percentage
Chief Executive Officer & President
    55.0 %     25 %
Executive Vice President, Global Business Group Solutions
    39.6       18  
Senior Vice President & Chief Financial Officer
    35.2       16  
Senior Vice President & General Counsel
    30.8       14  
President & General Manager, NSG
    30.8       14  
President & General Manager, SSG
    30.8       14  
President & General Manager, CSSG
    30.8       14  
Chief Strategy & Corporate Development Officer
    28.6       13  
Senior Vice President, Global Marketing
    22.0       10  
Senior Vice President, Human Resources
    22.0       10  
Senior Vice President, Operations
    22.0       10  
VP, Corporate Controller & Chief Accounting Officer
    22.0       10  
Deputy General Counsel
    22.0       10  

 



--------------------------------------------------------------------------------



 



Discretionary Bonuses:
In addition to 2006 2H and annual bonuses payable under the 2006 Bonus Plan,
discretionary bonuses may also be paid by the Company, but only upon the express
approval of the Board of Directors in its sole discretion.
All references to the Board of Directors in the 2006 Bonus Plan are to the
independent members of the Company’s Board of Directors.
* * * *

 



--------------------------------------------------------------------------------



 



Schedule A
2006 2H BONUS

                                                        Adjusted Operating
Income                 Bonus Payout     before Bonus                 Percentage
(1)     (in thousands)     Bonus Factor    
Maximum
      40 %       (2), (3 )       64 %    
 
      39         (3 )       58      
 
      38         (3 )       52      
 
      37         (3 )       47      
 
      37         (3 )       43      
 
      35         (3 )       36      
 
      35         (3 )       29      
 
      33         (3 )       24      
 
      33         (3 )       20      
 
      33         (3 )       17      
 
      30         (3 )       12      
Minimum
      30         (3 )       10      

ANNUAL BONUS

                EPS     EPS Factor    
(4)
    25%     (4)     50     (4)     75     (4)     100    

 

(1)   This percentage represents the ratio of (a) the aggregate amount payable
to the Company’s employees, including officers, as bonuses for the second half
of 2006, to (b) the Company’s 2006 Adjusted Operating Income before Bonus.   (2)
  If the Company’s 2006 Adjusted Operating Income before Bonus exceeds this
amount, then the rate of 40% will be used for purposes of determining the amount
of Adjusted Operating Income before Bonus in excess of this amount allocated to
the payment of 2006 bonuses to the Company’s employees, including officers. The
applicable Bonus Factor for Eligible Officers will be calculated by dividing the
aggregate bonus pool amount (i.e., Adjusted Operating Income before Bonus
multiplied by 40%) by $14,000,000.   (3)   The Board of Directors has
supplementally established levels of Adjusted Operating Income before Bonus for
purposes of this Schedule A.   (4)   The Board of Directors has supplementally
established ranges of EPS for purposes of this Schedule A.

 